                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

  UNITED STATES OF AMERICA                           )
                                                     )
  v.                                                 )          No. 3:11-CR-069
                                                     )
  MICHAEL NEAL                                       )

                               MEMORANDUM AND ORDER

         This criminal case is before the Court on the defendant’s pro se “Objection to

  Court’s Order,” which the Court construes as a renewed motion for compassionate release

  pursuant to 18 U.S.C. § 3582(c)(1)(a)(i). [Doc. 219]. The United States has responded in

  opposition to the motion. [Docs. 224, 228]. The defendant has not submitted a reply within

  the time allowed by this court’s Local Rules.

         The matter is now ripe for the Court’s consideration. For the reasons stated below,

  the defendant’s renewed motion will be denied.

                                    I.     BACKGROUND

        In June 2013, the Honorable Thomas W. Phillips sentenced the defendant to a 322-

 month net term of imprisonment for cocaine and firearm offenses. The defendant is presently

 housed at FCI Forrest City Low with a scheduled release date of July 24, 2034. See Bureau

 of Prisons, https://www.bop.gov/inmateloc/ (last visited September 17, 2020). He now

 moves for immediate compassionate release due to the COVID-19 pandemic, high blood

 pressure, high cholesterol, and his rehabilitative efforts.




Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 1 of 9 PageID #: 1250
                                      II.   CARES ACT

        The defendant’s initial compassionate release motion [doc. 215], which the Court

 denied due to failure to exhaust administrative remedies [doc. 216], also sought home

 confinement under Section 12003 of the Coronavirus Aid, Relief, and Economic Security Act

 (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). That act presently and

 temporarily provides for expanded prisoner home confinement. However, the CARES Act

 places decision making authority solely within the discretion of the Attorney General and the

 Director of the BOP. The Court therefore does not have power to grant home confinement

 under the CARES Act. The defendant’s request for CARES Act relief will therefore be

 denied.

                           III. COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

                                               2

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 2 of 9 PageID #: 1251
 18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

 could only be brought by the BOP Director, not a defendant. See 18 U.S.C. § 3582(c)(1)(A)

 (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant to file a motion

 for compassionate release after first asking the BOP to file such a motion on his behalf. See,

 e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond this change, the statute

 still applies the same requirements to a defendant’s motion for compassionate release as

 previously applied to motions by the BOP Director. See, e.g., United States v. Beck, 425 F.

 Supp. 3d 573, 578-79 (M.D.N.C. 2019).

        The United States Sentencing Commission has promulgated a policy statement

 regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

 the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-LJM-

 CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the BOP) may move

 for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to provide

 guidance on the “extraordinary and compelling reasons” that may warrant a sentence

 reduction. Id. at *2 (citations omitted). Moreover, the Court has no reason to believe that

 the identity of the movant (either the defendant or the BOP) should have any impact on the

 factors the Court should consider. See id. (concluding likewise).

        As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A)(i),

 the compassionate release analysis requires several findings. First, the Court must address

 whether “[e]xtraordinary and compelling reasons warrant the reduction” and whether the

 reduction is otherwise “consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (3).

                                               3

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 3 of 9 PageID #: 1252
 Second, the Court must determine whether a movant is “a danger to the safety of any other

 person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

 Finally, the Court must consider the § 3553(a) factors, “to the extent they are applicable.”

 U.S.S.G. § 1B1.13.

     A. Exhaustion

       The defendant has now submitted requests for compassionate release to the BOP, and

 more than 30 days have passed since those requests were received by the warden. [Doc. 219,

 p. 3-4]. The Court thus has authority under § 3582(c)(1)(A) to address the instant motion.

 See Alam, 960 F.3d at 832.

     B. Merits

                1. Extraordinary and Compelling Reasons

       The Application Notes to guideline 1B1.13 provide, in material part:

         1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
            compelling reasons exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

         (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis
                   of life expectancy (i.e., a probability of death within a specific time
                   period) is not required. Examples include metastatic solid-tumor
                   cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                   and advanced dementia.

         (ii)      The defendant is—

                  (I)     suffering from a serious physical or medical condition,

                  (II)    suffering from a serious functional or cognitive impairment, or

                  (III)   experiencing deteriorating physical or mental health because of
                          the aging process,
                                                  4

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 4 of 9 PageID #: 1253
         that substantially diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from which he or she is
         not expected to recover.

  U.S.S.G. § 1B1.13 cmt. n.1(A).

        The Court construes the defendant’s motion as relying on subsection (A)(ii)(I). As

 noted above, he cites the COVID-19 pandemic, his high blood pressure, and his high

 cholesterol.

       The defendant also mentions his rehabilitative efforts. However, “rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason[.]” U.S.S.G. § 1B1.13

 cmt. n.3.

       The defendant, who is age 40, tested positive for COVID-19 in May of this year. [Doc.

 228]. He remained asymptomatic and has recovered, although there of course remains a risk

 of reinfection. The defendant’s prison has been previously hard hit by COVID-19. The

 facility seems to be regaining control of the virus, with 664 inmates and 4 staff having

 recovered and current positive cases down to three inmates and nine staff, with no fatalities.

 See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited September 17, 2020).

        The COVID-19 pandemic cannot alone justify compassionate release. See, e.g.,

 United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020)

 (“[S]peculation as to whether COVID-19 will spread through Defendant’s detention facility

 . . . , whether Defendant will contract COVID-19, and whether he will develop serious

 complications, does not justify the extreme remedy of compassionate release.”); see also

 United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-

 19 in society and the possibility that it may spread to a particular prison alone cannot

                                               5

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 5 of 9 PageID #: 1254
 independently justify compassionate release[.]”).

        The defendant has been diagnosed with benign essential hypertension and unspecified

 hyperlipidemia. [Doc. 228]. People with hypertension might be at an increased risk of

 serious illness from COVID-19.           See People with Certain Medical Conditions,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html (last visited September 16, 2020). However, the record contains no evidence

 that the defendant’s hypertension and hyperlipidemia impact his functioning in any way.

 Additionally, the BOP categorizes him as Care Level 1 (healthy or simple chronic care).

      On the record before it, the Court concludes that the defendant’s cited medical

 conditions are not currently of the severity contemplated by guideline 1B1.13’s policy

 statement. See, e.g., United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D.

 Mich. May 7, 2020) (medically managed serious health conditions, paired with a generalized

 fear of COVID-19, fell short of “extraordinary and compelling reasons” justifying

 compassionate release). Therefore, the Court finds that the defendant is not presently

 suffering from a “serious physical or medical condition … that substantially diminishes the

 ability of the defendant to provide self-care within the environment of a correctional facility

 and from which he or she is not expected to recover.” His motion for compassionate release

 must therefore be denied.

            2. Danger to Any Other Person or to the Community

         Additionally, the defendant has not shown that he would not be a danger if released.

  Guideline 1B1.13 provides that compassionate release is only appropriate where “the

  defendant is not a danger to the safety of any other person or to the community, as provided

                                               6

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 6 of 9 PageID #: 1255
  in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g) outlines the factors the

  Court must consider in determining whether a defendant should be detained pending trial.

  Specifically, § 3142(g) provides:

        (g) Factors to be considered.—The judicial officer shall, in determining
        whether there are conditions of release that will reasonably assure the
        appearance of the person as required and the safety of any other person and
        the community, take into account the available information concerning—

        (1) the nature and circumstances of the offense charged, including whether
            the offense is a crime of violence, a violation of section 1591, a Federal
            crime of terrorism, or involves a minor victim or a controlled substance,
            firearm, explosive, or destructive device;

        (2) the weight of the evidence against the person;

        (3) the history and characteristics of the person, including—

              (A) the person’s character, physical and mental condition, family ties,
                  employment, financial resources, length of residence in the
                  community, community ties, past conduct, history relating to drug
                  or alcohol abuse, criminal history, and record concerning
                  appearance at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person was
                  on probation, on parole, or on other release pending trial,
                  sentencing, appeal, or completion of sentence for an offense under
                  Federal, State, or local law; and

        (4) the nature and seriousness of the danger to any person or the community
        that would be posed by the person’s release.

  18 U.S.C. § 3142(g).

        The Court has considered the above-listed factors and has familiarized itself with

  the defendant’s PSR. The Court has also considered the defendant’s BOP SENTRY

  Report.



                                              7

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 7 of 9 PageID #: 1256
         In this case, the defendant conspired to possess and distribute between five and

  fifteen kilograms of cocaine. [PSR, ¶ 28]. Prior convictions include: fleeing from an

  officer; attempted obstruction of justice; “murder/intent to kill/injure”; aggravated battery

  with a firearm; aggravated and reckless discharge of a firearm; controlled substance

  offenses; possession of a weapon during the commission of a felony; and attempted assault.

  [Id., ¶ 46-52]. Further, while there have been no convictions in the following cases, it is

  striking that the defendant has also been previously arrested for: domestic assault (6 times);

  evading arrest; second degree murder; and aggravated burglary. The BOP classifies him

  as having a high risk of recidivism.

         The Court applauds the defendant for obtaining his GED during his current period

  of incarceration, and for the other coursework in which he has participated. Conversely,

  in the last 18 months he has been disciplinarily sanctioned for possessing marijuana and

  for refusing a drug test.

         On this record, the Court cannot find that the defendant would not pose a danger to

  the safety of another person or the community if released. For this additional reason, his

  motion must be denied.

         3. Section 3553(a) Factors

         The facts underlying a review of the 18 U.S.C. 3553(a) factors in this case are

  essentially the same as those considered in the preceding section of this memorandum. The

  substantial requested sentence reduction in this case would not reflect the seriousness of

  the offense of conviction, would not promote respect for the law or afford adequate

  deterrence, and would not adequately protect the public from future crimes. See 18 U.S.C.

                                               8

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 8 of 9 PageID #: 1257
  § 3553(a)(2). For these additional reasons, the defendant’s motion must be denied.

                            IV. APPOINTMENT OF COUNSEL

        There is no constitutional right to counsel in post-conviction proceedings.           See

  Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel extends

  to the first appeal of right, and no further.”); Foster v. United States, 345 F.2d 675, 676 (6th

  Cir. 1965) (holding that the constitutional right to counsel does not extend to collateral

  proceedings). A district court has discretion, under 18 U.S.C. § 3006A(a)(2), to appoint

  counsel when “the interests of justice so require.” In exercising discretion as to whether to

  appoint counsel, a court should consider several factors, including the nature of the case,

  whether the issues are legally or factually complex, and the litigant’s ability to present the

  claims for relief to the court. See Lavado v. Keohane, 992 F.2d 601, 605 (6th Cir. 1993).

        The compassionate release arguments presented to the Court in this case are

  straightforward and familiar, not beyond the capability of an ordinary pro se litigant. The

  defendant’s request for appointment of counsel will accordingly be denied.

                                      V. CONCLUSION

         As provided herein, the defendant’s renewed motion for compassionate release and

  appointment of counsel [doc. 219] is DENIED.

               IT IS SO ORDERED.

                                                           ENTER:



                                                                   s/ Leon Jordan
                                                             United States District Judge


                                                9

Case 3:11-cr-00069-RLJ-CCS Document 229 Filed 09/17/20 Page 9 of 9 PageID #: 1258
